Citation Nr: 0639090	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sinus problems.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for irritable bowel 
syndrome and stomach problems.

5.  Entitlement to service connection for peripheral 
neuropathy.

6.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1977.  Further, the record indicates he had 
additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims.

The veteran provided testimony at a hearing before personnel 
at the RO in June 2005, and before the undersigned Acting 
Veterans Law Judge in July 2006.  Transcripts of both 
hearings are of record.

For the reasons detailed in the REMAND portion of this 
decision, the Board concludes that additional development is 
required regarding the veteran's claim of entitlement to 
service connection for a skin disorder.  Accordingly, this 
claim will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although there is competent medical evidence diagnosing 
the veteran with PTSD based upon what he contends occurred 
during active service, there is no official documentation to 
support his account of the stressors upon which that 
diagnosis is based.

2.  The competent medical evidence does not reflect that the 
veteran currently has either a chronic sinus disability or a 
chronic headache disorder.

3.  The veteran's irritable bowel syndrome and peripheral 
neuropathy were both first diagnosed many years after his 
separation from service, and there is no competent medical 
evidence which relates either disability to his active 
service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (f) (2006).

2.  Service connection is not warranted for a sinus disorder, 
headache disorder, irritable bowel syndrome, and/or 
peripheral neuropathy.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.309, 3.316 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In accord with the holding of Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004), the veteran was provided with notice 
prior to the initial adjudication of his claims by the May 
2003 rating decision.  Specifically, he was sent 
correspondence in October 2002, which was clearly prior to 
the rating decision that is the subject of this appeal.  He 
was also provided with additional notice through 
correspondence dated in May 2005, March 2006, and June 2006.  
The Board notes that, taken together, the October 2002 and 
May 2005 letters summarized the criteria for establishing 
service connection for a claimed disability, informed the 
veteran of the evidence necessary to substantiate the current 
appellate claims, of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding of Quartuccio, supra.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the United 
States Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date disability.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  Elements (2) 
and (3) are in dispute, and were addressed by the 
correspondence dated in October 2002 and May 2005.  Regarding 
elements (4) and (5), both the March and June 2006 letters 
specifically cited to Dingess/Hartman, and contained language 
which largely tracks the Court's holding in that case.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical are 
personnel records are in the claims folder, as well as VA and 
private medical records pertinent to the years after service.  
The veteran has not indicated the existence of any relevant 
evidence that has not been obtained or requested.  As 
indicated in the Introduction, the veteran had the 
opportunity to present testimony and evidence in support of 
his claims at the hearings conducted in June 2005 and July 
2006.  The record also reflects that he had an examination in 
conjunction with his PTSD claim.  Although no other 
examination was conducted regarding the other claimed 
disabilities, the Board concludes that no such development is 
warranted.  For the reasons detailed below, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran currently has either a chronic sinus 
disorder or a chronic headache disorder.  With respect to the 
irritable bowel and peripheral neuropathy claims, the Board 
notes that the resolution of these claims depends upon what 
did and did not occur during service.  For the reasons 
detailed below, the Board concludes that there is no relevant 
in-service finding upon which a medical clinician could link 
the current disabilities to active duty.  Therefore, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

I.  PTSD

Legal criteria.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  In addition, 38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Analysis.  In the instant case, the veteran contends that he 
has PTSD due to stressors he experienced while on active duty 
in Okinawa.  He reported being exposed to riots during this 
period, and has recounted one incident where he was pulled 
from a car and beaten, and for which he received treatment 
from a Japanese doctor.  He recounted another incident where 
he was driving and his windows were broken by rioters, but he 
managed to drive away.  In addition, he reported stabbing an 
individual who was trying to rob him.

Initially, the Board notes that the veteran's service medical 
records contain no findings indicative of psychiatric 
problems during active service.  Further, his psychiatric 
condition was clinically evaluated as normal on his November 
1976 expiration of term of service examination, as well as a 
May 1990 enlistment examination for the National Guard.  He 
also indicated on concurrent Reports of Medical History that 
he had not experienced depression or excessive worry, or 
nervous trouble of any sort.  There is also no indication of 
an acquired psychiatric disorder in the post-service medical 
records until several years after his discharge from active 
duty. 

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim. 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.).

Despite the foregoing, the Board notes that the post-service 
medical records reflect that the veteran has received 
multiple diagnoses of PTSD based upon what the veteran has 
asserted occurred during active service, to include a 
February 2003 VA PTSD examination and statements from a 
private psychologist dated in February and July 2003.  
Therefore, the Board must look to whether the evidence of 
record supports the veteran's account of his purported in-
service stressors.

The Board acknowledges that the provisions of 38 U.S.C.A. § 
1154(b) provides that in the case of any veteran who engaged 
in combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  However, even though the veteran has reported 
being attacked by rioters, the record does not reflect that 
he actually engaged in combat with a recognized military 
enemy of the United States.  Moreover, his DD Form 214 does 
not reflect that he received any awards or citations 
indicative of combat service.  Consequently, the Board 
concludes that the veteran did not engage in combat with the 
enemy during active service, and, as such, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable in this case.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

The veteran's service personnel records confirm that he had 
active service in Okinawa.  Further, his military 
occupational specialty (MOS) was that of an automotive 
repairman, and that he received the Driver Mechanic Badge.  
Thus, his account of driving motor vehicles as part of his 
active service is consistent with his military duties.  The 
Board also notes that there is a lay statement on file from 
VJ, who attests to having served with the veteran in Okinawa, 
and supports the veteran's account of being attacked by 
rioters.  In addition, he has submitted an internet article 
describing anti-reversion riots in November 1971 during which 
an Okinawan policeman was killed.

Nevertheless, the Board notes that there is nothing in the 
official service personnel records which supports the 
veteran's account of his purported stressors.  In pertinent 
part, if the veteran had been attacked, sustained injuries as 
a result thereof, or stabbed a robber, it is only logical 
that there be some notation in the official service records.  
Moreover, there is nothing in the service medical records 
which would indicate he sustained the injuries he reported 
when purportedly attacked by rioters.

The Board also finds it significant that the veteran made no 
mention of his purported stressor(s) until many years after 
active service.  As such, the Board concludes that more 
weight should be given to the contemporaneous service records 
regarding the circumstances of the veteran's active service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).

In view of the foregoing, the Board finds that there is no 
independent evidence to verify the veteran's account of any 
of the alleged in-service stressors.  As there is no 
corroborating evidence, service connection is not warranted 
for PTSD.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  Further, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  In this case, however, the veteran has 
submitted no official evidence that his unit was attacked in 
Okinawa as a result of rioters.

In summary, the Board has concluded that the veteran did not 
engage in combat with the enemy while on active duty, and 
that there is no independent, official verification of his 
reported in-service stressors, as required for service 
connection for PTSD to be granted.  38 C.F.R. § 3.304(f).  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD, and it must be denied.


II.  Sinus and Headaches

Analysis.  In this case, the Board notes that the veteran 
indicated on Reports of Medical History completed in 
conjunction with both his June 1969 pre-induction and 
November 1976 expiration of term of service (ETS) 
examinations that he had experienced sinusitis.  His service 
medical records also reflect that he was treated for an upper 
respiratory infection in November 1969, and viral pharyngitis 
in December 1969.  Nevertheless, no chronic sinus disorder 
was diagnosed during service, and his sinuses were clinically 
evaluated as normal on both the pre-induction and discharge 
examinations.  His sinuses were also evaluated as normal on 
the May 1990 National Guard enlistment examination.

Similarly, the veteran complained of headaches in conjunction 
with his upper respiratory infection in November 1969.  
However, there was no diagnosis of a chronic headache 
disorder during active service.  Moreover, he indicated on 
his Reports of Medical History that he had not experienced 
frequent or severe headache, to include the one completed as 
part of his May 1990 National Guard enlistment examination.

The Board has also conducted a thorough review of the post-
service medical records, and notes that they show treatment 
for a variety of medical conditions.  Further, records dated 
in August 2002 note, in part, that the veteran complained of 
recurrent headaches.  Nevertheless, there is no competent 
medical diagnosis of either a chronic sinus disability or a 
chronic headache disorder.  In short, the competent medical 
evidence does not support a finding that the veteran 
currently has the claimed disabilities.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claims of service 
connection for sinus problems and headaches, and, therefore, 
the claims must be denied.

II.  Irritable Bowel and Peripheral Neuropathy

Analysis.  In this case, the Board notes that unlike the 
sinus and headache claims, there are competent medical 
diagnoses showing the veteran currently has irritable bowel 
syndrome and peripheral neuropathy.  Further, his stomach 
problems have also been diagnosed as gastroesophageal reflux 
disease (GERD).

Nevertheless, the Board notes that there is nothing in the 
service medical records indicative of either stomach problems 
and/or peripheral neuropathy.  In fact, his genitourinary 
(GU) system, neurologic system, and lower extremities were 
all clinically evaluated as normal on his November 1976 ETS 
examination and his May 1990 National Guard enlistment 
examination.  Further, there appears to be no competent 
medical findings of either a chronic stomach disorder or 
peripheral neuropathy in the post-service medical records 
until 2002, decades after his separation from active service.  
As noted in the adjudication of the veteran's PTSD claim, 
this is persuasive evidence against the claim.  See Mense, 
supra; Maxson, supra.

The Board also notes that there is no competent medical 
opinion relating either the veteran's current stomach 
disorder(s) or his peripheral neuropathy to his active 
service.  Moreover, without any in-service findings 
indicative of the claimed disabilities, obtaining such an 
opinion would be useless.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative).  

The veteran has asserted that he developed his stomach 
problems due to either Agent Orange/herbicide exposure or 
mustard gas exposure during active service.  He has reported 
that this exposure occurred while he was transporting 
chemicals.

The Board notes that the evidence of record reflects, in 
pertinent part, that the veteran received a Certificate of 
Achievement in October 1971 for exceptional performance of 
duty in connection with the removal of toxic chemical 
munitions during a period from January to September 1971.  As 
such, it does appear possible that he may have been exposed 
to either herbicides or mustard gas as a result of these 
duties.  

Despite the foregoing, the Board observes that even assuming 
the veteran did have such exposure, he would still not be 
entitled to a grant of service connection.  Neither the 
veteran's diagnosed stomach disorder(s) nor his peripheral 
neuropathy are among the conditions presumptively associated 
with mustard gas exposure at 38 C.F.R. § 3.316.  Similarly, 
his diagnosed stomach disorder(s) are not among the 
conditions presumptively associated with herbicide exposure 
at 38 C.F.R. § 3.309(e).  Although peripheral neuropathy is 
among the presumptive conditions associated with herbicide 
exposure, the regulations make it clear that the presumption 
is for acute and subacute peripheral neuropathy which means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
1.  Thus, it clearly does apply to the facts of this case 
where the peripheral neuropathy was first diagnosed decades 
after the time of his possible exposure.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for irritable bowel syndrome and 
stomach problems, as well as his claim of service connection 
for peripheral neuropathy.  Consequently, for these reasons, 
the benefit sought on appeal must be denied.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for sinus problems is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for irritable bowel 
syndrome and stomach problems is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.


REMAND

The veteran's service medical records reflect that he was 
treated for skin problems while on active duty.  For example, 
he was treated for a boil on the right arm in January 1974.  
He was also treated for a perirectal abscess in September 
1975.  Nevertheless, his skin was clinically evaluated as 
normal on his November 1976 expiration of term of service 
examination.  

The Board also notes that the post-service medical records 
reflect that the veteran has been treated on multiple 
occasions for skin problems, and include diagnoses of 
dermatitis, rash, and actinic keratosis.  However, no 
competent medical opinion is of record which addresses 
whether the veteran's current skin disorder is causally 
related to active service, to include his treatment for skin 
problems therein.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also Charles v. Principi, 16 Vet. App. 370 
(2002).  Accordingly, the Board concludes that a remand is 
necessary in order to accord the veteran an examination which 
addresses the etiology of his current skin disorder.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this claim is REMANDED to the 
AMC for the following:

1.  The veteran should be afforded an 
examination to determine the current 
nature and etiology of his current skin 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran's current skin disorder is 
causally related to active service, to 
include his treatment for skin problems 
therein.  

2.  Thereafter, the AMC should 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
If the benefits requested on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC).  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


